Appeal from a judgment rendered by a City Magistrate of the City of New York, holding a Court of Special Sessions in the Borough of Queens, sentencing appellant to pay a fine of $25 or to serve five days, after he had been found guilty of book-making (Penal Law, § 986). The fine was paid. Judgment reversed on the law and the facts, information dismissed, and fine remitted. In our opinion, the evidence adduced was insufficient to establish appellant’s guilt beyond a reasonable doubt. Nolan, P. J., Wenzel, Ughetta, Hallinan and Kleinfeld, JJ., concur.